Name: Council Regulation (EC) No 306/97 of 17 February 1997 renewing for 1997 the measures laid down in Regulation (EC) No 1416/95 establishing certain concessions in the form of Community tariff quotas in 1995 for certain processed agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  trade;  agri-foodstuffs
 Date Published: nan

 No L 51 /8 [ ENI Official Journal of the European Communities 21 . 2. 97 COUNCIL REGULATION (EC) No 306/97 of 17 February 1997 renewing for 1997 the measures laid down in Regulation (EC) No 1416/95 establishing certain concessions in the form of Community tariff quotas in 1995 for certain processed agricultural products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Austria, Finland and Sweden , Having regard to the proposal from the Commission , Whereas Council Regulation (EC) No 1416/95 of 19 June 1995 establishing certain concessions in the form of Community tariff quotas in 1995 for certain processed agricultural products (') opened tariff quotas for 1995 in favour in Switzerland and Norway in accordance with the conditions set out in Annexes I and II thereto; Whereas it was not possible to conclude additional Proto ­ cols before 1 January 1997; whereas, in these circum ­ stances and pursuant to Articles 76, 102 and 128 of the Act of Accession, the Community is required to adopt the measures required to remedy the situation; whereas, there ­ fore, it is necessary to renew the measures provided for in Regulation (EC) No 1416/95 for 1997; Whereas, as a result of changes in the tariff classification of certain goods referred to in Annexes I and II to Regu ­ lation (EC) No 1416/95, the said Annexes need to be adapted, HAS ADOPTED THIS REGULATION: Article 1 The measures provided for in Regulation (EC) No 1416/95 shall be renewed to cover 1997. In Annexes I and II for order numbers 09.0914 and 09.0769 respectively, CN code 2106 90 91 shall be replaced by CN codes 2106 90 92, ex 2106 90 98 and ex 3302 10 29 and the description shall be : 'Food preparations/others containing no milk fats , milk proteins, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milk fat, 2,5 % milk proteins, 5 % sucrose or isoglucose, 5 % glucose or starch .' In Annex II, order number 09.0771 concerns goods of Taric code 2207 1 0 00*90/*80, order number 09.0772 concerns goods of Taric code 2207 20 00*90/*80 and order number 09.0773 concerns goods of Taric code 2208 90 57*20/*80 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 February 1997. For the Council The President G. ZALM (') OJ No L 141 , 24 . 6 . 1995, p . 1 . Regulation as last amended by Regulation (EC) No 102/96 (OJ No L 19, 25. 1 . 1996, p. 1 ).